DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty of Disclosure
While it is not appropriate to attempt to set forth procedures by which attorneys, agents, and other individuals may ensure compliance with the duty of disclosure, the items listed below are offered as examples of possible procedures which could help avoid problems with the duty of disclosure. Though compliance with these procedures may not be required, they are presented as helpful suggestions or best practices to avoid duty of disclosure problems.
Do not rely on the examiner of a particular application to be aware of other applications belonging to the same applicant or assignee. It is desirable to call such applications to the attention of the examiner even if there is only a question that they might be "material to patentability" of the application the examiner is considering. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003) (contrary decision of another examiner reviewing substantially similar claims is ‘material’; copending application may be ‘material’ even though it cannot result in a shorter patent term, when it could affect the rights of the patentee to assign the issued patents). It is desirable to be particularly careful that prior art or other information in one application is cited to the examiner in other applications to which it would be material. Do not assume that an examiner will necessarily remember, when examining a particular application, other applications which the examiner is examining, or has examined. A "lapse on the part of the examiner does not excuse the applicant."KangaROOS U.S.A., Inc. v. Caldor, Inc., 778 F.2d 1571, 1576, 228 USPQ 32, 35 (Fed. Cir. 1985); see also MPEP § 2001.06(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8, which depends from claim 1 recites, in part, “invalidating a second configured uplink grant for a transmission of uplink data in the RRC inactive state”. Claim 1 recites, in part, “a configured uplink grant to transmit uplink data in the RRC inactive state”. The claim 1 does not disclose the transmission of a second uplink grant or an uplink grant with multiple grants therein, thus there appears to be missing steps from claim 8 wherein the UE receives a second uplink grant, or, the applicant intends for the grant which is deactivated to be the first uplink grant which was received in claim 1.  After reviewing applicants specification the absence of SSB for configured grants BWP transitions the UE to use initial BWP. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 19-23, and 25-26, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 2018/0139778 A1).
Regarding claim 15, Chou discloses:
a method comprising: 
receiving, by a wireless device (Fig.2a and 2b which depict a UE-202) in a radio resource control (RRC) connected state (fig.2b the UE transmits a RRC_INACTIVE_STATE_REQUEST, thus the UE must be in RRC_CONNECTED, see fig.1a. Also, fig.2a teaches the RAN sending the RRC_CONNECTION_RELEASE without provocation by the UE and par.[0043] which recites, in part, “Once in RRC Connected state 162B, the UE is allowed to transition to RRC Inactive state 164B directly and vice versa”), an RRC release message indicating (figs.2a and 2b depict the transmission of the RRC_CONNECTION_RELEASE to the UE from the RAN): 
a transition of the wireless device from the RRC connected state to an RRC inactive state (fig.1a depicts the three states the UE may take and figs.2a-2b depict a RAN transmitting the RRC Connection release to the UE. Par.[0046 – 0047] explicitly disclose the UE transitioning to RRC_INACTIVE in response to reception of the RRC_CONNECTION_RELEASE message); 
a configured uplink grant (fig.2a and 2b which describe the UE receiving from the base station a connection release with “random access configuration”, the random access configuration comprising Pre-configured uplink resources), configured in a bandwidth part of a cell (figs.2a and 2b which depict a UE receiving from the RAN an RRC_CONNECTION_RELEASE message comprising a “random access configuration”. The par.[0057] teaches that the grant-free resource pools are provided by the base station (i.e. RAN) through broadcasting or in the random access configuration. That is, the random access configuration which is received at the UE in figs. 2a-2b comprises a grant-free resources. The disclosure also teaches that the grant-free resource pools are configured in different BWP configurations. For example, par.[0057] recites, in part, “After UE 302 sends the RRC signaling in MSG3, UE302 may send the UL packet(s) in the latest grant-free resource pools. In some implementations, different grant-free resource pools may be configured in different BWP configurations.” Further, par.[0081] discloses that the BWP configuration with Preconfigured Uplink Resource is signaled to the UE in Connection release, “If a pre-configured BWP configuration is provided to the UE through an RRC Connection Release message (e.g., in action 212A/212B in FIG. 2A/2B), then the UE may send MSG3 and data packet(s) using the pre-configured BWP configuration in the random access procedure”), to transmit uplink data in the RRC inactive state (par.[0046] which recites, in part, “UE 202 may store the pre-configured random access configuration and transition to RRC Inactive state. When UE 202 desires to resume the RRC connection with RAN 204, for example, with a camped base station (e.g., gNB), or transmit or receive packet in RRC Inactive state, UE 202 may apply, in action 214A, a random access procedure based on the pre-configured random access configuration.”; and 
configuration parameters of the bandwidth part of the cell (par.[0081] discloses that the BWP configuration with Preconfigured Uplink Resource is signaled to the UE in Connection release, “If a pre-configured BWP configuration is provided to the UE through an RRC Connection Release message (e.g., in action 212A/212B in FIG. 2A/2B), then the UE may send MSG3 and data packet(s) using the pre-configured BWP configuration in the random access procedure”); 
transitioning, based on the RRC release message (par.[0047 – 0048] describe the UE receiving the RRC_CONNECTION_RELEASE and transitioning to the RRC_INACTIVE), to the RRC inactive state (par.[0047 – 0048] describe the UE transitioning from RRC_CONNECTED to RRC_INACTIVE based upon receiving the connection release message); and 
transmitting, in the RRC inactive state and using the bandwidth part of the cell, uplink data via the configured uplink grant (par.[0081] which recites, in part, “If a pre-configured BWP configuration is provided to the UE through an RRC Connection Release message (e.g., in action 212A/212B in FIG. 2A/2B), then the UE may send MSG3 and data packet(s) using the pre-configured BWP configuration in the random access procedure”).
Regarding claims 16 and 22, Chou discloses:
wherein the configuration parameters of the bandwidth part of the cell (par.[0073] and table-1 which describe the parameter included in the random access configuration) comprise at least one of: 
a frequency location of the bandwidth part; a quantity of resource blocks of the bandwidth part; or a numerology of the bandwidth part (par.[0073] and table-1 describe each of frequency location, Physical Resource Blocks, and numerology as it pertains to the Bandwidth Part).

Regarding claims 17 and 23, Chou discloses:
	wherein the bandwidth part comprises at least one of: an initial bandwidth part of the cell; or a small data transmission bandwidth part (par.[0081] If a pre-configured BWP configuration is provided to the UE through an RRC Connection Release message (e.g., in action 212A/212B in FIG. 2A/2B), then the UE may send MSG3 and data packet(s) using the pre-configured BWP configuration in the random access procedure, as shown in FIG. 4A.” Also, discloses a default BWP as well or initial BWP. Thus it is shown that the UE may use the BWP/resources for uplink data transmission while in RRC_INACTIVE for small data as taught in par.[0051]).
	
Regarding claims 19 and 25, Chou discloses:
	wherein the configured uplink grant comprises a configured grant for small data transmission (par.[0051] describes the transmission of small data on resource indicated in the pre-configured random access configuration).
	
Regarding claims 20 and 26, Chou discloses:
	wherein the transmitting the uplink data comprises transmitting a small data transmission (par.[0051] describes the transmission of small data on resource indicated in the pre-configured random access configuration).
	
Regarding claim 21, Chou discloses:
a method comprising: 
transmitting, by a base station to a wireless device (Fig.2a and 2b which depict a UE-202 receiving a connection release message from the base station) in a radio resource control (RRC) connected state (fig.2b the UE transmits a RRC_INACTIVE_STATE_REQUEST, thus the UE must be in RRC_CONNECTED, see fig.1a. Also, fig.2a teaches the RAN sending the RRC_CONNECTION_RELEASE without provocation by the UE and par.[0043] which recites, in part, “Once in RRC Connected state 162B, the UE is allowed to transition to RRC Inactive state 164B directly and vice versa”), an RRC release message indicating (figs.2a and 2b depict the transmission of the RRC_CONNECTION_RELEASE to the UE from the RAN): 
a transition of the wireless device from the RRC connected state to an RRC inactive state (fig.1a depicts the three states the UE may take and figs.2a-2b depict a RAN transmitting the RRC Connection release to the UE. Par.[0046 – 0047] explicitly disclose the UE transitioning to RRC_INACTIVE in response to reception of the RRC_CONNECTION_RELEASE message); 
a configured uplink grant (fig.2a and 2b which describe the UE receiving from the base station a connection release with “random access configuration”, the random access configuration comprising Pre-configured uplink resources), configured in a bandwidth part of a cell (figs.2a and 2b which depict a UE receiving from the RAN an RRC_CONNECTION_RELEASE message comprising a “random access configuration”. The par.[0057] teaches that the grant-free resource pools are provided by the base station (i.e. RAN) through broadcasting or in the random access configuration. That is, the random access configuration which is received at the UE in figs. 2a-2b comprises a grant-free resources. The disclosure also teaches that the grant-free resource pools are configured in different BWP configurations. For example, par.[0057] recites, in part, “After UE 302 sends the RRC signaling in MSG3, UE302 may send the UL packet(s) in the latest grant-free resource pools. In some implementations, different grant-free resource pools may be configured in different BWP configurations.” Further, par.[0081] discloses that the BWP configuration with Preconfigured Uplink Resource is signaled to the UE in Connection release, “If a pre-configured BWP configuration is provided to the UE through an RRC Connection Release message (e.g., in action 212A/212B in FIG. 2A/2B), then the UE may send MSG3 and data packet(s) using the pre-configured BWP configuration in the random access procedure”), to transmit uplink data in the RRC inactive state (par.[0046] which recites, in part, “UE 202 may store the pre-configured random access configuration and transition to RRC Inactive state. When UE 202 desires to resume the RRC connection with RAN 204, for example, with a camped base station (e.g., gNB), or transmit or receive packet in RRC Inactive state, UE 202 may apply, in action 214A, a random access procedure based on the pre-configured random access configuration.”; and 
configuration parameters of the bandwidth part of the cell (par.[0081] discloses that the BWP configuration with Preconfigured Uplink Resource is signaled to the UE in Connection release, “If a pre-configured BWP configuration is provided to the UE through an RRC Connection Release message (e.g., in action 212A/212B in FIG. 2A/2B), then the UE may send MSG3 and data packet(s) using the pre-configured BWP configuration in the random access procedure”); 
transitioning, based on the RRC release message (par.[0047 – 0048] describe the UE receiving the RRC_CONNECTION_RELEASE and transitioning to the RRC_INACTIVE), to the RRC inactive state (par.[0047 – 0048] describe the UE transitioning from RRC_CONNECTED to RRC_INACTIVE based upon receiving the connection release message); and 
transmitting, in the RRC inactive state and using the bandwidth part of the cell, uplink data via the configured uplink grant (par.[0081] which recites, in part, “If a pre-configured BWP configuration is provided to the UE through an RRC Connection Release message (e.g., in action 212A/212B in FIG. 2A/2B), then the UE may send MSG3 and data packet(s) using the pre-configured BWP configuration in the random access procedure”).
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2018/0139778 A1) in view of Xiong et al. (US 2021/0022143 A1) which claims priority to provisional applications 60/906474 dated September, 26 2019, 62/931,016 filed on November 5, 2019, and 62/962,095 filed on January 16, 2020 comprise all elements of the reference application and were filed before the effective filing date of the instant application.
Regarding claim 1, Chou discloses:
a method comprising: 
receiving, by a wireless device (fig.2b UE 202) in a radio resource control (RRC) connected state (fig.2b the UE transmits a RRC_INACTIVE_STATE_REQUEST, thus the UE must be in RRC_CONNECTED, see fig.1a. Also, fig.2a teaches the RAN sending the RRC_CONNECTION_RELEASE without provocation by the UE), an RRC release message (fig.2b the RAN-204 (e.g. base station) indicating: 
a transition of the wireless device from the RRC connected state to an RRC inactive state (fig.1a depicts the three states the UE may take and figs.2a-2b depict a RAN transmitting the RRC Connection release to the UE. Par.[0046 – 0047] explicitly disclose the UE transitioning to RRC_INACTIVE in response to reception of the RRC_CONNECTION_RELEASE message); 
a configured uplink grant to transmit uplink data in the RRC inactive state (figs.2a and 2b depict the UE receiving the connection release message which comprises the “random access configuration”. The abstract of the disclosure further teaches that the “random access configuration” comprises a bandwidth part, and allows for the transmission of uplink data. The par.[0051] describes the “random access configuration” as allowing for small data transmission to transmit uplink data in the RRC inactive state).
transitioning, based on the RRC release message, to the RRC inactive state (figs.2a and 2b as discussed above, and the associated paragraphs);
While the disclosure of Chou teaches receiving in a connection release message a preconfigured uplink resource (e.g. a configured grant, SPS, or grant free resource) for performing small data transmission, it does not explicitly disclose:
at least one synchronization signal block (SSB) of a plurality of SSBs, wherein the at least one SSB is associated with the configured uplink grant; 
transmitting, in the RRC inactive state and based on the at least one SSB being associated with the configured uplink grant, uplink data via the configured uplink grant.
However, this technique was conceived in the prior art before the effective filing date of the instant application. For example, the disclosure of Xiong teaches:
at least one synchronization signal block (SSB) of a plurality of SSBs (par.[0267] teaches that SSBs are associated with respective resources and occasions and figs.4-5 teaches wherein SSBs are associated with one or more resources and occasions), wherein the at least one SSB is associated with the configured uplink grant (figs.4-6 and step 2 wherein the UE determines the PUSCH resource/occasion that is associated with PUSCH resource/occasion and SSB);
	transmitting, in the RRC inactive state and based on the at least one SSB being associated with the configured uplink grant, uplink data via the configured uplink grant (fig.6 step 3 describes that the UE which has selected the PUR resource/occasion which is associated with the SSB, the UE selects a PUSCH resource unit within the PUSCH resource/occasion that is associated with the SSB to transmit the PUSCH. The par.[0023] describes the UE which is in RRC_INACTIVE performing small data transmission without moving to RRC_CONNECTED using the PUR).
	It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the connection release with random access resource configuration (e.g. PUR) as discussed in Chou with the measurement of SSB and selecting the best PUR based on the SSB for uplink transmission as discussed in Xiong. The motivation/suggestion would have been to allow for uplink transmissions to be performed more successfully by selecting a PUR associated with the best SSB and further reducing data transmission delay and saving UE power consumption as discussed in Xiong.
	
Regarding claims 2 and 10, Chou discloses:
	wherein the configured uplink grant comprises a configured grant for small data transmission (par.[0051] describes the transmission of small data on resource indicated in the pre-configured random access configuration).
	
Regarding claims 3 and 11, Chou discloses:
	wherein the transmitting the uplink data comprises transmitting a small data transmission (par.[0051] describes the transmission of small data on resource indicated in the pre-configured random access configuration).
	
Regarding claims 4 and 12, Chou discloses:
	wherein the RRC release message is a wireless device specific message for the wireless device (figs.2a and 2b depict a RAN transmitting a connection release message to a specific UE-202. Further the message comprises resources for use by the specific UE-202. Also, it is well-known that the RRC_CONNECTION_RELEASE message is a message which is specified to be used between the UE and RAN as detailed in 3GPP which allows the UE to transition to an idle or an inactive state as discussed in Chou).
	
Regarding claim 5 and 13, Chou discloses:
	wherein the RRC release message indicates a release of an RRC connection (figs.2a and 2b and par.[0046 – 0047] describe the UE receiving from the RAN an RRC_CONNECTION_RELEASE message that allows the UE to enter in the RRC_INACTIVE state, thus releasing the RRC_CONNECTION which was previously established).
	Regarding claims 6 and 14, Chou discloses:
	wherein the RRC release message indicates a bandwidth part of a cell, and wherein the configured uplink grant is configured in the bandwidth part (figs.2a and 2b which depict a UE receiving from the RAN an RRC_CONNECTION_RELEASE message comprising a “random access configuration”. The par.[0057] teaches that the grant-free resource pools are provided by the base station (i.e. RAN) through broadcasting or in the random access configuration. That is, the random access configuration which is received at the UE in figs. 2a-2b comprises a grant-free resources. The disclosure also teaches that the grant-free resource pools are configured in different BWP configurations. For example, par.[0057] recites, in part, “After UE 302 sends the RRC signaling in MSG3, UE302 may send the UL packet(s) in the latest grant-free resource pools. In some implementations, different grant-free resource pools may be configured in different BWP configurations.” Further, par.[0081] discloses that the BWP configuration with Preconfigured Uplink Resource is signaled to the UE in Connection release, “If a pre-configured BWP configuration is provided to the UE through an RRC Connection Release message (e.g., in action 212A/212B in FIG. 2A/2B), then the UE may send MSG3 and data packet(s) using the pre-configured BWP configuration in the random access procedure”).
	
Regarding claim 7, Chou discloses:
	wherein the bandwidth part comprises at least one of: an initial bandwidth part of the cell; or a small data transmission bandwidth part ( par.[0081] If a pre-configured BWP configuration is provided to the UE through an RRC Connection Release message (e.g., in action 212A/212B in FIG. 2A/2B), then the UE may send MSG3 and data packet(s) using the pre-configured BWP configuration in the random access procedure, as shown in FIG. 4A.” Thus it is shown that the UE may use the BWP/resources for uplink data transmission while in RRC_INACTIVE for small data as taught in par.[0051]).

Regarding claim 9, Chou discloses:
a method comprising: 
transmitting, by a base station (fig.2b RAN) in a radio resource control (RRC) connected state with a user equipment (fig.2b the UE transmits a RRC_INACTIVE_STATE_REQUEST, thus the UE must be in RRC_CONNECTED, see fig.1a. Also, fig.2a teaches the RAN sending the RRC_CONNECTION_RELEASE without provocation by the UE), an RRC release message (fig.2b the RAN-204 (e.g. base station) indicating: 
a transition of the wireless device from the RRC connected state to an RRC inactive state (fig.1a depicts the three states the UE may take and figs.2a-2b depict a RAN transmitting the RRC Connection release to the UE. Par.[0046 – 0047] explicitly disclose the UE transitioning to RRC_INACTIVE in response to reception of the RRC_CONNECTION_RELEASE message); 
a configured uplink grant to transmit uplink data in the RRC inactive state (figs.2a and 2b depict the UE receiving the connection release message which comprises the “random access configuration”. The abstract of the disclosure further teaches that the “random access configuration” comprises a bandwidth part, and allows for the transmission of uplink data. The par.[0051] describes the “random access configuration” as allowing for small data transmission to transmit uplink data in the RRC inactive state).
transitioning, based on the RRC release message, to the RRC inactive state (figs.2a and 2b as discussed above, and the associated paragraphs);
While the disclosure of Chou teaches receiving in a connection release message a preconfigured uplink resource (e.g. a configured grant, SPS, or grant free resource) for performing small data transmission, it does not explicitly disclose:
at least one synchronization signal block (SSB) of a plurality of SSBs, wherein the at least one SSB is associated with the configured uplink grant; 
transmitting, in the RRC inactive state and based on the at least one SSB being associated with the configured uplink grant, uplink data via the configured uplink grant.
However, this technique was conceived in the prior art before the effective filing date of the instant application. For example, the disclosure of Xiong teaches:
at least one synchronization signal block (SSB) of a plurality of SSBs (par.[0267] teaches that SSBs are associated with respective resources and occasions and figs.4-5 teaches wherein SSBs are associated with one or more resources and occasions), wherein the at least one SSB is associated with the configured uplink grant (figs.4-6 and step 2 wherein the UE determines the PUSCH resource/occasion that is associated with PUSCH resource/occasion and SSB);
	transmitting, in the RRC inactive state and based on the at least one SSB being associated with the configured uplink grant, uplink data via the configured uplink grant (fig.6 step 3 describes that the UE which has selected the PUR resource/occasion which is associated with the SSB, the UE selects a PUSCH resource unit within the PUSCH resource/occasion that is associated with the SSB to transmit the PUSCH. The par.[0023] describes the UE which is in RRC_INACTIVE performing small data transmission without moving to RRC_CONNECTED using the PUR).
	It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the connection release with random access resource configuration (e.g. PUR) as discussed in Chou with the measurement of SSB and selecting the best PUR based on the SSB for uplink transmission as discussed in Xiong. The motivation/suggestion would have been to allow for uplink transmissions to be performed more successfully by selecting a PUR associated with the best SSB and further reducing data transmission delay and saving UE power consumption as discussed in Xiong.

Claim(s) 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou as applied to claims 1, 9, 15, and 21, in view of Tsai et al. (US 2021/0307055 A1), with priority to provisional application 62/994,146 filed on March 24, 2020, before the effective filing date of the claimed application.
Regarding claims 18 and 24, Chou teaches reception of an RRC_CONNECTION_RELEASE message for allocating pre-configured resources for transmission of small data in RRC_INACTIVE as discussed in the above rejections. The disclosure of Chou further teaches that the pre-configured resources are associated with a BWP as discussed in Table-1 and par.[0073] of Chou. While Chou substantially discloses the claimed invention, it does not explicitly disclose:
wherein the bandwidth part is a bandwidth part used to receive the RRC release message.
However, the above technique was well-known prior to the effective filing date of the claimed application, for example, the disclosure of Tsai teaches:
wherein the bandwidth part is a bandwidth part used to receive the RRC release message (par.[0122] which discloses that the configuration which is configured when the UE is in RRC_CONNECTED may be applied when the UE is switched from RRC_CONNECTED to RRC_INACTIVE. “For example, the CG configuration which is configured (e.g., in the BWP-UplinkDedicated and/or configured in a specific BWP (e.g., initial BWP, default BWP, and/or etc.)) when the UE is in RRC_CONNECTED state may not be released or cleared when the UE is switched to RRC_INACTIVE state. In legacy mechanism, if the UE receives the RRC release with an IE suspendConfig”. That is the UE would receive the RRC_RELEASE over the initial/default BWP and use same BWP in the RRC_INACTIVE for the configured grant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the small data transmission methods as discussed in in Chou with the configured grant configuration and signalling as discussed in Tsai. The motivation/suggestion would have been to reduce signalling overhead and energy savings at the UE. 

Response to Arguments
Applicant’s arguments, see Restriction Requirement, filed 12/09/2022, with respect to claims 1-26 have been fully considered and are persuasive.  The Restriction of Group 1 and 2 claims has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (US 2018/0288746 A1) “Method and Systems for Resource Configuration of Wireless Communication Systems”
Cao et al. (US 2018/0295651 A1) “Flexible Grant-Free Resource Configuration Signalling”
Jeon et al. (US 2019/0132862 A1) “Activation and Deactivation of Configured Grant” see e.g. Abstract
Lin et al. (US 2021/0160879 A1) “Method and Apparatus for Group Scheduling for PDCCH Overhead Reduction”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411